Citation Nr: 0124323	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  01-03 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a stomach injury, currently evaluated as 20 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel

INTRODUCTION

The veteran has unverified active duty service from September 
1960 to September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The veteran is currently service connected for postoperative 
residuals of a stomach injury.  He underwent a sigmoid 
colectomy in August 2000.  The surgery was necessary to 
remove a tumor that was later determined to be cancerous.  He 
submitted a substantive appeal in regard to the issue on 
appeal in March 2001.  At that time the veteran said that he 
felt that his colon cancer might be related to his service-
connected disability.  The Board construes the veteran's 
statement as an implied claim of service connection for his 
diagnosed cancer.  As this issue has not yet been developed 
or certified on appeal, the Board refers it to the RO for 
such further development as may be necessary.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), became effective during the pendency of 
this appeal.  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
opinion withdrawn and appeal dismissed sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  It also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. § 5107 note (West 
Supp. 2001).  

VA recently promulgated new duty to assist regulations in 
order to implement the provisions of the Veterans Claims 
Assistance Act of 2000.  See Duty to Assist, 66 Fed. Reg. 
45620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Sections 
of the new regulations pertaining to the duty to assist and 
duty to provide notice are applicable to the veteran's 
pending claim.

The Board notes that the veteran's claims folder is missing 
and that a rebuilt folder was submitted in conjunction with 
this appeal.  As a result, only information and evidence 
dated from May 2000 is available for review.  Another attempt 
to obtain the veteran's complete file must be made as a part 
of this remand.

The veteran submitted a claim for an increase in his service-
connected disability rating in September 2000.  He indicated 
that he had undergone colon surgery in July and August 2000 
and requested that his records be obtained in order to 
evaluate his claim.

Associated with the claims folder are VA treatment records 
for the period from July 2000 to September 2000.  The records 
reflect that the veteran underwent evaluation and screening 
to evaluate heme-positive stools.  The results of a 
colonoscopy revealed the presence of a tumor mass in the 
colon.  A biopsy of the tumor revealed that it was positive 
for adenocarcinoma.  The veteran then underwent a sigmoid 
colectomy in August 2000.  The remainder of the records 
report on his post-surgical follow-up care.  

The veteran's claim was denied in October 2000.  The RO 
determined that the treatment was unrelated to the veteran's 
service-connected disability.

The veteran submitted his substantive appeal in March 2001.  
He complained of stomach cramps, diarrhea, swelling of his 
arms and legs and reflux.  He also testified at a July 2001 
hearing that he had continued to experience diarrhea along 
with nausea and vomiting.  He said that he had lost 12 pounds 
in the last couple of months.  He was not aware of any reason 
for the weight loss.  He also described problems with 
sweating, even in an air-conditioned environment.

In light of the veteran's surgery in August 2000 and his 
continued complaints of increased symptomatology, a current 
VA medical examination is necessary in order to properly 
adjudicate his claim.  This is even more imperative as there 
is no other medical evidence of record, other than the VA 
records discussed above, to use in evaluating the veteran's 
disability status.

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 and newly 
promulgated duty-to-assist regulations 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and in the 
regulations are fully satisfied.  
Development should include obtaining 
copies of any relevant records 
reflecting VA or private treatment the 
veteran may have received since the time 
that such records were last procured.  

2.  The RO should again attempt to 
locate the veteran's original claims 
folder.  The RO should also seek 
verification of the veteran's military 
service.

3.  The veteran should be afforded an 
appropriate VA examination to assist in 
the development of his claim.  All 
indicated tests and studies as deemed 
necessary should be conducted.  The 
claims folder and a copy of this remand 
should be provided to the examiner prior 
to the examination.  All opinions should 
be supported by the evidence of the 
record and the examiner should 
specifically refer to the medical 
principles and evidentiary record relied 
on in forming opinions.  Among other 
things, the examiner is requested to 
provide an opinion as to whether the 
veteran's current symptomatology can be 
attributed to his service-connected 
disability.  

4.  The RO should review the report of 
any examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If not, the report 
should be returned for necessary 
corrective action, as appropriate.

5.  Thereafter, the RO should re-
adjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


